DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Status of Claims
Claim 1-3, 5-6, 8, 11-17, and 19-26 are pending and under examination.
Claims 4, 7, 9-10, and 18 have been canceled.

Response to Amendment
New 112(f) claim interpretations have been set forth.
Based on the claim amendments received on 09/23/2021, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 09/23/2021, the previous prior art rejection based on Emmerson has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
No claim objections are made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

“a signal generating unit configured to generate an optical signal” of claims 1, 14, 23, and 24.
“a receiving unit configured to receive an optical output signal” of claims 1, 12, 14, 23, and 24.
“an evaluating unit configured to determine the at least one process variable” of claims 1, 14, 15, 23, and 24.

Claim limitation “signal generating unit” is a claim limitation being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant(s) specification, para. [0046], states “The signal generating unit 6 preferably, a broadband light source generates at least one optical input signal and couples it into the optical waveguide 4”.  Therefore, the Examiner is interpreting claim limitation “signal generating unit” as a light source and equivalents thereof in accordance with para. [0046] of applicants instant specification.
Claim limitation “receiving unit” is a claim limitation being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant(s) specification, para. [0019], states “The system furthermore comprises a receiving unit, which is preferably a photoelectric converter”.  Therefore, the Examiner is interpreting claim limitation “receiving unit” as a photoelectric converter and equivalents thereof in accordance with para. [0046] of applicants instant specification.
Claim limitation “evaluating unit
Para. [0019]: “An evaluating unit is, moreover, provided, which determines the at least one process variable based upon the at least one electrical signal output signal”.
Para. [0034]: “According to an advantageous development of the system according to the present disclosure, the signal generating unit and the receiving/evaluating unit, and thus the sensitive electronic/electric components of the system, are arranged outside the container and thus outside the process”.
Therefore, the Examiner is interpreting claim limitation “evaluating unit” as an electronic component of the system that determines at least one process variable based upon the at least one electrical signal output signal, such as a processor, and equivalents thereof in accordance with para. [0019, 0034] of applicants instant specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 11, 12, and 25 recite “The system of claim 10”. However, claim 10 is now a cancelled claim.  It is unclear from which claim claims 11, 12, and 25 are dependent from. For purposes of applying prior, the examiner is interpreting claims 11, 12, and 25 as depending from claim 1.

Claims 12 and 25 recite “the substrate”.  It is unclear what substrate Applicant(s) are referring to since there is no previous recitation of “a substrate”.  Perhaps Applicant(s) intend to recite “a substrate” in the first instance?  

Claim 22 recites “the explosion-hazard area”.  Claim 22 depends from claim 1, which does not refer to “an explosion-hazard area”.  Claim 21 recites “an explosion-hazard area” however, claim 22 does not depend from claim 21.  Therefore, it is unclear what explosion-hazard area applicants are referring to in claim 22.  Perhaps applicants intend to recite “an explosion-hazard area”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8, 11-17, 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saha et al. (US 2015/0280290; hereinafter “Saha”).

Regarding claim 1, Saha discloses a system for determining at least one process variable of a medium arranged in a container (Saha; [0031]), comprising: 
a container (Saha; fig. 1(A), #110, [0033]) having a container wall (Saha; fig. 1(A), #114, [0034]) and adapted to contain the medium (Saha; fig. 1(A), #111-1, #111-2, #111-3, #112, #113, [0034-0035]), wherein at least a portion of the container wall is defined by a window (Saha; portion of container wall 114 where optical fiber extends through, figs. 1(A), 1(C), [0038]); 
an optical fiber Bragg sensor (Saha; fig. 1(A), #120, [0036-0037]) comprising an optical waveguide (Saha; optical fiber 120 functions as a waveguide or “light pipe” to transmit light; [0036]) including a plurality of fiber Bragg grating groups at defined intervals (Saha; fig. 1(A), 
wherein at least one fiber Bragg grating group is configured to enable at least two different process variables to be determined selectively (Saha; [0050]), wherein the process variables are temperature, pressure, fill-level, flow rate, mechanical stress, pH value, turbidity, and/or concentration of a substance, an atomic or molecular gas, or a portion of at least one gaseous, liquid or solid component (Saha; [0042]); 
a signal generating unit (Saha; fig. 1(A), #142. [0040]) configured to generate an optical input signal and to couple the input signal into the optical waveguide (Saha; light source is controlled to transmit light having one or more wavelengths through optical waveguide 120 to optical sensors 130-1 and 130-2 to generate light signals L1 and L2 [0040]); 
a receiving unit (Saha; fig. 1(A), #143, [0040]) configured to receive an optical output signal from the optical waveguide and to convert the optical output signal into an electrical output signal (Saha; light signals L1 and L2 output from the optical waveguide are received by light sensor 143-1, and electronic circuity for converting the light signals into an electrical strain data signal S and electrical temperature data signal T [0040]); 
a lens system configured to optically couple the fiber Bragg sensor in optical communication with the signal generating unit and the receiving unit via the window (Saha; light source/analyzer 700 is utilized to implement light source/analyzer 141 of embodiment of FIG 1(A) 
an evaluating unit (Saha; fig. 1(A), #144, [0040-0041]) configured to determine the at least one process variable based upon the electrical output signal (Saha; strain signal S and temperature signal T are sent to processor 144 to analyze the output signals [0040-0041]), 
wherein a subsection of the optical waveguide is integrated into the container wall (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 [0038]), and 
wherein the subsection of the optical waveguide includes at least one fiber Bragg grating group arranged to interact with the medium (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 and configured to measure an internal mechanical strain [0038]).  

Regarding claim 3, Saha discloses the system of claim 1 above, wherein the optical waveguide includes of a fiber having a higher refraction index than the medium interacting with the at least one fiber Bragg grating (Saha; sensors 130-1 and 130-2 are formed within the core of optical fiber 120 [0037]).
Note: The optical waveguide fiber having a higher refraction index than the medium interacting with the fiber Bragg grating relates to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 5, Saha discloses the system of claim 1 above, wherein the optical waveguide is embodied such that at least one fiber Bragg grating or at least one fiber Bragg grating of a fiber Bragg grating group interacts with the medium via an evanescent field to enable determining the at least one process variable of the medium (Saha discloses a case where cladding of the optical fiber is stripped away from the sensor area to increase sensitivity to the chemical environment of the sensor [0047].  Therefore, being consistent with para. [0048] of Applicant(s) specification with regards to FBG interacting with the media via an evanescent field).  

Regarding claim 6, Saha discloses the system of claim 1 above, wherein the optical waveguide includes a surface layer in a subregion of the optical waveguide, wherein the surface layer is embodied to increase a sensitivity of the at least one fiber Bragg grating to the at least one process variable of the medium to be determined (Saha; sensors 130-1 and 130-2 are formed within the core of optical fiber 120 [0037], the refractive index n can be made sensitive to the chemical environment of the sensor by adding appropriate coatings to the sensitive area [0047]).  

Regarding claim 8, Saha discloses the system of claim 1 above, wherein the container wall includes a coupling component configured such that at least one of two end regions of the optical waveguide is connected or connectable to the coupling component (Saha; first portion 121 of optical fiber 120 is operably connected to EED 110 by way of a suitable connecting structure [0036]).  

Regarding claim 11, Saha discloses the system of claim 10 above, wherein the subsection of the optical waveguide is integrated into a substrate, and wherein the substrate is a portion of the container wall (As best understood, Saha discloses bonding the sensor 130-21 to the internal wall 114 [0038].  The bonding agent comprising a substrate coating that integrates the sensor to the wall fig. 1(C), [0038, 0040]).  

Regarding claim 12, Saha discloses the system of claim 10, wherein the receiving unit is disposed on the substrate or integrated into the substrate (As best understood, Saha discloses light signals L1, L2 are received by optical fiber and transmitted to the receiving unit 143.  Therefore, the portion of the light receiving unit that receives L1 and L2 being disposed on the bonded portion having the substrate [0040]).  

Regarding claim 13, Saha discloses the system of claim 1 above, wherein the receiving unit is a photoelectric converter (Saha; discloses converting light signals to electrical parameters [0011, 0040]).  

Regarding claim 14, Saha discloses the system of claim 1 above, wherein the signal generating unit, the receiving unit and/or the evaluating unit are disposed outside the container (Saha; fig. 1(A)).  

Regarding claim 15, Saha discloses the system of claim 1 above, further comprising a control system configured to communicate with the evaluating unit, the communication being wired or wireless (Saha; fig. 1(A), #140, [0033, 0039, 0041]).  

Regarding claim 16, Saha discloses the system of claim 1 above, wherein the container is a single-use or disposable container.
Note:  The usage of the container relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 17, Saha discloses the system of claim 1 above, wherein the medium is a fluid medium, including a gas, gas mixture, liquid, granulate and/or powder (Saha; [0035]).  

Regarding claim 19, Saha discloses the system of claim 1 above, wherein the optical fiber Bragg sensor is embodied to determine the color of the medium (Saha discloses a fiber Bragg grating sensor on a fiber optic cable that reflects light in multiple wavelength bands; fig. 5, [0062].  The Examiner notes that reflected light in the visible light spectrum from 380-700 nm of the electromagnetic spectra will determine the color of the medium.  Therefore, the device of Saha being capable of determining the color of the medium).  

Regarding claim 20, Saha discloses the system of claim 1 above, wherein the optical fiber Bragg sensor is embodied to determine at least one metabolite or the concentration of a metabolite, wherein the metabolite is an intermediate product in a biochemical metabolic process (Saha; [0042].
Note: What the fiber Bragg sensor determines is a matter of function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 21, Saha discloses the system of claim 1 above, wherein the optical input signal is coupled into the optical waveguide at a power that is less than the maximum power permissible for an explosion-hazard area (The device of Saha is operable within a battery cell [0035].  Therefore is operable within an explosion-hazard area).  
Note: What the optical waveguide permissible powered levels are is a matter of function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 22, Saha discloses the system of claim 1 above, wherein the system is powered at a power that is less than the maximum power permissible for the explosion-hazard area (The device of Saha is operable within a battery cell [0035].  Therefore is operable within an explosion-hazard area).  
Note: What the optical waveguide permissible powered levels are is a matter of function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 23, Saha discloses a system for determining at least one process variable of a medium arranged in a container (Saha; [0031]), comprising: 
a container (Saha; fig. 1(A), #110, [0033]) having a container wall (Saha; fig. 1(A), #114, [0034]) and adapted to contain the medium (Saha; fig. 1(A), #111-1, #111-2, #111-3, #112, #113, [0034-0035]); 
an optical fiber Bragg sensor (Saha; fig. 1(A), #120, [0036-0037]) comprising an optical waveguide (Saha; optical fiber 120 functions as a waveguide or “light pipe” to transmit light; [0036]) including a plurality of fiber Bragg grating groups at defined intervals (Saha; fig. 1(A), #130-1, #130-2, [0037]), each including at least one fiber Bragg grating (Saha; [0037]), which is configured to be affected by at least one process variable of the medium to be determined (Saha; 
wherein at least one fiber Bragg grating group is configured to enable at least two different process variables to be determined selectively (Saha; [0050]), wherein the process variables are temperature, pressure, fill-level, flow rate, mechanical stress, pH value, turbidity, and/or concentration of a substance, an atomic or molecular gas, or a portion of at least one gaseous, liquid or solid component (Saha; [0042]); 
a signal generating unit (Saha; fig. 1(A), #142. [0040]) configured to generate an optical input signal and to couple the input signal into the optical waveguide (Saha; light source is controlled to transmit light having one or more wavelengths through optical waveguide 120 to optical sensors 130-1 and 130-2 to generate light signals L1 and L2 [0040]); 
a receiving unit (Saha; fig. 1(A), #143, [0040]) configured to receive an optical output signal from the optical waveguide and to convert the optical output signal into an electrical output signal (Saha; light signals L1 and L2 output from the optical waveguide are received by light sensor 143-1, and electronic circuity for converting the light signals into an electrical strain data signal S and electrical temperature data signal T [0040]); and 
an evaluating unit (Saha; fig. 1(A), #144, [0040-0041]) configured to determine the at least one process variable based upon the electrical output signal (Saha; strain signal S and temperature signal T are sent to processor 144 to analyze the output signals [0040-0041]), 
wherein a subsection of the optical waveguide is disposed within the container (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 [0038]), and 

wherein the container includes a mechanical coupling component disposed in the container wall and configured to mechanically connect at least one of two end regions of the optical waveguide to the container (Saha; first portion 121 of optical fiber 120 is operably connected to EED 110 by way of a suitable connecting structure [0036]).  

Regarding claim 24, Saha discloses a system for determining at least one process variable of a medium arranged in a container (Saha; [0031]), comprising: 
a container (Saha; fig. 1(A), #110, [0033]) having a container wall (Saha; fig. 1(A), #114, [0034]) and adapted to contain the medium (Saha; fig. 1(A), #111-1, #111-2, #111-3, #112, #113, [0034-0035]); Response to Final Office Action Accompanied by AFCP RequestApplication No.: 15/850,573Attorney Docket No.: CD0751-US
an optical fiber Bragg sensor (Saha; fig. 1(A), #120, [0036-0037]) comprising an optical waveguide (Saha; optical fiber 120 functions as a waveguide or “light pipe” to transmit light; [0036]) including a plurality of fiber Bragg grating groups at defined intervals (Saha; fig. 1(A), #130-1, #130-2, [0037]), each including at least one fiber Bragg grating (Saha; [0037]), which is configured to be affected by at least one process variable of the medium to be determined (Saha; the stacked layers of medium including cathode and anode material increase in thickness during charge/discharge cycles, the growth of the electrode stack is translated in a lateral expansion of the cell wall [0035], 130-21 is operably bonded to either an inside surface of cell wall 114 or to one of the electrode layers 111-1 and 111-2 and configured to measure an internal mechanical strain [0038], 130-22 is configured to measure an internal temperature [0038].  Internal optical sensor may also be used to measure one or more parameters such as vibration, ion concentration, or chemistry [0038]),

a signal generating unit (Saha; fig. 1(A), #142. [0040]) configured to generate an optical input signal and to couple the input signal into the optical waveguide (Saha; light source is controlled to transmit light having one or more wavelengths through optical waveguide 120 to optical sensors 130-1 and 130-2 to generate light signals L1 and L2 [0040]); 
a receiving unit (Saha; fig. 1(A), #143, [0040]) configured to receive an optical output signal from the optical waveguide and to convert the optical output signal into an electrical output signal (Saha; light signals L1 and L2 output from the optical waveguide are received by light sensor 143-1, and electronic circuity for converting the light signals into an electrical strain data signal S and electrical temperature data signal T [0040]); 
an evaluating unit (Saha; fig. 1(A), #144, [0040-0041]) configured to determine the at least one process variable based upon the electrical output signal (Saha; strain signal S and temperature signal T are sent to processor 144 to analyze the output signals [0040-0041]), 
wherein a subsection of the optical waveguide includes at least one fiber Bragg grating group arranged to interact with the medium (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 and configured to measure an internal mechanical strain [0038]), and 
wherein the subsection of the optical waveguide is integrated into the container wall (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 [0038]).  

Regarding claim 25, Saha discloses the system of claim 10 above, wherein the substrate is a coating on the container wall (As best understood, Saha discloses bonding the sensor 130-21 to the internal wall 114 [0038].  The bonding agent comprising a substrate coating).  

Regarding claim 26, Saha discloses the system of claim 24 above, wherein the subsection of the optical waveguide is integrated into a coating on the container wall (Saha discloses bonding the sensor 130-21 to the internal wall 114 [0038].  The bonding agent therefore comprising a coating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saha and further in view of Allison et al. (US 5,812,729; hereinafter “Allison”).

Regarding claim 2, Saha discloses the system of claim 1 above, wherein the optical waveguide includes a core and a cladding surrounding the core at least partially (Saha; sensors 130-1 and 130-2 are formed within the core of optical fiber 120 [0037], stripping the cladding over the sensor element increases sensitivity [0047].  Accordingly, optical fiber 120 comprises a core and cladding surrounding the core).
Saha does not specifically disclose wherein the core is composed of a material having a higher refraction index than a material of the cladding.
However, Allison discloses a fiber comprising a core and cladding (Allison; col. 7 lines 10-16) wherein the cladding has a lowering index of refraction than core (Allison; col. 7 lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiber of Saha such that the core is composed of a material having a higher refraction index than a material of the cladding, as taught by Allison, because Allison teaches the cladding 

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 23, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Manzur (US 8,849,080) discloses an optical fiber coupler that includes a clad optical fiber core having a coupling window formed therein, a thermal control device joined to the core for adjusting its temperature and the Bragg grating pitch.
Discenzo (US 6,580,511) discloses a fiber core integrated with a carbon brush.
Miller (US 5,838,437) discloses an interrogator system comprising a light source optically coupled to a reference fiber in a controlled temperature environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798